The Honorable Stanley Russ State Senator P.O. Box 787 Conway, Arkansas  72302
Dear Senator Russ:
You have submitted an opinion request on behalf of Ruth Castleberry, Executive Director of the Faulkner County Day School. Your question is as follows:
          Are board members of the Faulkner County Day School required to file the Ethics Disclosure Form as required by Act 570 of 1979?
A.C.A. 21-8-305(a)(4) describes those persons required to file a written statement of financial disclosure and provides "all persons serving by appointment on any state, county, or local board, agency, commission, department, or similar entity who are authorized or charged by law with the exercise of regulatory authority through rule-making or adjudication, or are authorized to receive or disburse state or federal funds".
The Faulkner County Day School receives significant funding from state and federal sources, however, this board serves as directors of a nonprofit corporation and accordingly are not board members of a public entity. It is therefore my opinion that the board members of the Faulkner County Day School are not required to file the financial disclosure statement required of Act 570 of 1979 because they do not serve a local public board.  I have previously opined, for similar reasons, that board members of guidance centers operated as nonprofit corporations are not required to file a statement of financial disclosure pursuant to Initiated Act 1 of 1988, Attorney General's Opinion No. 89-E-16, a copy of which is attached hereto.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Bill McLean.
Sincerely,
STEVE CLARK Attorney General
SC:gks